Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

	Claims 1-21 are pending.
	Claims 1-21 are under examination on the merits.

Claim Rejections
35 U.S.C. 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4, 9-11, and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to an anti-CEA chimeric antigen receptor (CAR) that comprises a variable domain at least 85% identical to SEQ ID NO: 1 (and a corresponding CAR that comprises an amino acid sequence at least 85% identical to SEQ ID NO: 4). The claims are drawn to a broad genus of anti-CEA CAR variable domains that are at least 85% identical to SEQ ID NO: 1, which includes species having variation in the heavy and light chain CDRs. The specification describes relevant, identifying characteristics for various species within the genus of anti-CEA CAR variable domains that are at least 85% identical to SEQ ID NO: 1, specifically anti-CEA CAR variable domains that are at least 85% identical to SEQ ID NO: 1 that comprise the heavy and light chain CDRs comprised within SEQ ID NO: 1; however in the absence of empirical determination, one skilled in the art would be unable to readily envision at least most of the species encompassed by the claimed genus, because in the absence of screening methodologies, one skilled in the art would be unable to readily envision which anti-CEA CAR variable domains that are at least 85% identical to SEQ ID NO: 1, which includes species having variation in the heavy and light chain CDRs, are capable of binding CEA. As such it is submitted that the instant disclosure does not sufficiently demonstrate that Applicant was in possession of the claimed genus at the time of filing, and the claims therefore do not satisfy the written description requirement.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The range of species encompassed by the claimed genus is highly variant. Although Applicant has adequately described multiple species encompassed by the claimed genus, specifically, anti-CEA CAR variable domains that are at least 85% identical to SEQ ID NO: 1 that comprise the heavy and light chain CDRs comprised within SEQ ID NO: 1, due to the substantial CDR variation within the genus as well as the high level of unpredictability in the art, said adequately described species are not sufficiently representative of the entire genus. Furthermore the specification does not disclose relevant, identifying structural characteristics, in the form of heavy and light chain CDR amino acid sequences, that correlate with the ability to bind CEA. Structural features that could identify 85% sequence homology heavy and light chain CDR variants of SEQ ID NO: 1 that bind CEA are absent from the disclosure. 
Furthermore while the prior art teaches some understanding of the structural basis of antigen-antibody recognition, it is noted that the art is characterized by a high level of unpredictability, since the skilled artisan still cannot accurately and reliably predict the consequences of amino acid substitutions, insertions, and deletions in the antigen-binding domains. For example in a series of experiments involving a monoclonal antibody to Legionella pneumophilia serotype 1, McCarthy et al. (J. Immunol. Methods, 251(1-2): 137-149, 2001) demonstrated that a single VH CDR3 substitution of tyrosine to serine at position 95 resulted in the total loss of antigen recognition in an ELISA. Lin et al. (African Journal of Biotechnology, 10(79):18294-18302, 2011) teach that a single amino acid substitution in the VL CDR3 of an anti-avian infectious bronchitis virus (IBV) single-chain antibody (ZL.80) may abrogate binding. For example at Figure 3, Lin et al. demonstrate that replacing either the Cys105 or Asp106 residue in the VL CDR3 of ZL.80 with an alanine residue reduces binding to near negative control levels. Lin et al. also teach that some single amino acid substitutions in the VL CDR3 of ZL.80 may significantly improve binding. For example replacing the Val108 residue in the VL CDR3 of ZL.80 with a tyrosine residue results in a 12.9-fold increase in affinity compared to parental ZL.80. Accordingly absent empirical determination, one skilled in the art would be unable to predict or envision which heavy and light chain CDRs comprised within SEQ ID NO: 1 could be changed such that the resultant antigen-binding region is capable of binding CEA. The general knowledge and level of skill in the art does not adequately supplement the omitted description, because specific, not general, guidance is needed. Since the disclosure fails to describe relevant, identifying structural characteristics, in the form of heavy and light chain CDR amino acid sequences, that correlate with the ability to bind CEA and because the claimed genus is highly variant, the species described in the specification are not sufficient to describe the claimed genus. 
Although screening techniques can be used to isolate 85% sequence homology heavy and light chain CDR variants of SEQ ID NO: 1 that bind CEA, Applicant is reminded that the written description requirement of 35 U.S.C. 112 is severable from the enablement provision. As stated in Vas-Cath Inc. v. Mahurkar (CA FC) 19 USPQ2d 1111, 935 F2d 1555, “The purpose of the ‘written description’ requirement is broader than to merely explain how to ‘make and use’; the applicant must also convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” 
To conclude given the lack of particularity with which the claimed CARs are described in the specification, it is the Examiner’s position that in the absence of empirical determination, one skilled in the art would be unable to readily envision at least most of the members of the genus claimed. Furthermore the instant disclosure does not sufficiently demonstrate that Applicant was in possession of the claimed genus at the time of filing. The claims therefore fail to satisfy the written description requirement of 35 U.S.C. 112(a).
Applicant is informed that the rejection of the claims under 35 U.S.C. 112(a) may be overcome by amending the claims to recite anti-CEA CAR variable domains that are at least 85% identical to SEQ ID NO: 1 (or CAR amino acid sequences that are at least 85% identical to SEQ ID NO: 4) that comprise the heavy and light chain CDRs comprised within SEQ ID NO: 1 (or SEQ ID NO: 4).

35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-14 are rejected under 35 U.S.C. 112(b), because claim 8 is a “use” claim. According to MPEP 2173.05(q), “[a]ttempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: ‘[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon’ was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).” Claim 8 recites the use of a combination of an agent and an engineered natural killer cell for the preparation of a medicament for treating a cancer in a subject; however the claim does not recite any active, positive steps defining how this use is actually practiced and is therefore rejected under 35 U.S.C. 112(b).

35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 6, 8, 12, 13, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (WO 2016/201300, international publication date: 12/15/2016) in view of Rasi et al. (NZ 20030552907, publication date: 06/30/2008) and Tsao et al. (Cancer Research, 43: 1217/1222, 1983).
Chang et al. teach that “[t]he present invention concerns chimeric antigen receptor (CAR) constructs and T cells (CAR-T) or NK cells (CAR-NK) engineered to express such CAR constructs, of use to treat a variety of disease states. The CAR constructs are designed to bind to target cells either directly, by incorporation of an antibody against an antigen expressed by the target cell…” See [01]. At [06] Chang et al. teach “[a] variety of CAR-T or CAR-NK cells have been used for therapy of disease states, primarily hematopoietic cancers or some solid tumors. Antigens targeted have included a-folate receptor (ovarian and epithelial cancers), CAIX (renal carcinoma), CD 19 (B-cell malignancies, CLL, ALL), CD20 (B-cell malignancies, lymphomas), CD22 (B-cell malignancies), CD23 (CLL), CD24 (pancreatic CA), CD30 (lymphomas), CD33 (AML), CD38 (NHL), CD44v7/8 (cervical CA), CEA (colorectal CA)…”
Therefore Chang et al. teach or suggest a CAR-NK, and Chang et al. also teach that said CAR-NK may be used to treat cancers, such as CEA-expressing colon cancers. Chang et al. does not teach or suggest a kit comprising a) a container that contains an agent that increases the expression of a tumor antigen, such as CEA, on a tumor cells and b) a second container containing a CAR-NK specific to said tumor antigen, nor does Chang et al. teach or suggest a method of treating cancer, such as colon cancer, comprising administering to a patient in need thereof an agent that increases the expression of a tumor antigen, such as CEA, on a tumor cells and a CAR-NK specific to said tumor antigen. These deficiencies are remedied by Rasi et al. and Tsao et al.
Rasi et al. teach that “[t]he development of anticancer vaccines, immuno-imaging and drug delivery techniques all depend on the identification of specific molecular targets (e.g., tumor antigens) that are available at the tumor cell membrane and are properly presented by MHC-1 molecules. Antigen identification has remained a central problem in tumor immunotherapy, and in cancer vaccine development in particular. While a variety of tumor-specific antigens have been identified, the level of expression of these antigens and/or their inconstant presentation by the MHC-1 molecules has been such that it has been difficult to develop immunotherapies, and immune-based diagnostic methods, of sufficient specificity and sensitivity to be able to detect the presence of, and destroy, cancer cells. Enhanced sensitivity for detection of tumor antigens permits diagnosis in early stages of the disease and treatment in early stages with fewer tumor cells, as well as more aggressive treatment of metastatic conditions… Previously we have shown that TLP, a tumor specific antigen, is expressed in both human and experimental tumors, and has a conserved sequence. This makes TLP a good candidate for use as a target antigen for immuno diagnostic and immunotherapy methods, however, the level of expression of TLP, as with most of the tumor molecular targets, is less than ideal for these purposes.” See [03] and [04].	At [06], Rasi et al. teach that “[i]t has been found that thymalfasin is able to up-regulate the expression of TLP on colorectal cancer cells, either in vitro or in vivo. This enhanced TLP expression makes possible a variety of improved diagnostic and therapeutic methods based on improved cancer cell targeting of, for example, radio-immuno guided surgery or immuno-scintigraphic techniques. The ability to enhance the expression of a tumor antigen with a non-toxic treatment such as thymalfasin could thus be quite useful for both therapeutic and diagnostic purposes, allowing earlier detection and treatment of cancers, as well as more aggressive and thorough treatment of advanced cancers, particularly metastatic cancers. Therefore, the invention provides the use in the manufacture of a medicament of an effective amount of thymalfasin for enhancing the expression of tumor antigen in a tumor cell relative to that of untreated tumor cells…”
Based upon the teachings of Rasi et al., one of ordinary skill in the art would appreciate that agents that enhance the expression of a tumor antigen in a tumor cell relative to that of untreated tumor cells may be used to improve therapeutic methods based on improved cell targeting, i.e., immunotherapy.
	Tsao et al. teach that “[o]ne of the characteristics of human colorectal tumor cells is their production of CEA,3 an oncofetal protein produced only in trace amounts by the normal adult colonic cells (3). Studies of 9 different colorectal tumor cell lines indicated that all of them contained CEA, although the relative amount of CEA varied considerably among cell lines.4 The tissue and serum levels of CEA in humans and their relationship to the degree of differentiation of colonic tumors have been studied. In general, a higher tissue content and serum level appear to occur in the case of well-differentiated tumors, while a low or barely detectable level of CEA is associated with poorly differentiated or anaplastic colon cancer tissues (13). Thus, it would appear that the degree of expression of CEA is related to the degree of differentiation of the cancer cells. In the present study, we sought to determine if a putative differentiating agent like sodium butyrate could selectively induce an increase in the CEA content of human colorectal tumor cells.” See p. 1217. At p. 1220 and 1221, Tsao et al. teach that “CEA, a tumor-associated antigen, has been shown to correlate with the state of colonic tumor differentiation (15). High CEA activity was found in moderately to well-differentiated colonic tumors, while little was found in poorly differentiated colonic tumors. Our studies of the effect of sodium butyrate, a known differentiation-inducing agent, on 7 human colonic cell lines indicated that induction of CEA production is not a general phenomenon among cells treated with butyrate. Basically, the
responses of cellular CEA contents to butyrate treatment can be divided into 3 groups. Colorectal tumor cells SW480, SW620, and SW1116, which produce very low levels of CEA, showed no induction of CEA production; HRT18 and HCT48, which produced low to moderate amounts of CEA, showed marked induction of CEA; and cells such as SKCO-1 and LS174T, which produced large amounts of CEA, showed moderate induction of CEA by butyrate.”
	Based upon the teachings of Tsao et al., one of ordinary skill in the art would appreciate that sodium butyrate is capable of increasing the expression of CEA on colon cancer cells, especially in patients with poorly differentiated tumors that typically express low levels of CEA.
	One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to combine the teachings of Chang et al., Rasi et al., and Tsao et al. to develop a kit comprising a) a container that contains an agent that increases the expression of a tumor antigen, such as CEA, on a tumor cells and b) a second container containing a CAR-NK specific to said tumor antigen. One of ordinary skill in the art would have also been motivated with a reasonable expectation of success at the effective filing date of the invention to combine the teachings of Chang et al., Rasi et al., and Tsao et al. to develop a method of treating cancer, such as colon cancer, comprising administering to a patient in need thereof an agent that increases the expression of a tumor antigen, such as CEA, on a tumor cells and a CAR-NK specific to said tumor antigen. One of ordinary skill in the art would have been motivated to do so, because Chang et al. teach or suggest a CAR-NK, and Chang et al. also teach that said CAR-NK may be used to treat cancers, such as CEA-expressing colon cancers. Furthermore based upon the teachings of Rasi et al., one of ordinary skill in the art would appreciate that agents that enhance the expression of a tumor antigen in a tumor cell relative to that of untreated tumor cells may be used to improve therapeutic methods based on improved cell targeting, and based upon the teachings of Tsao et al., one of ordinary skill in the art would appreciate that sodium butyrate is capable of increasing the expression of CEA of colon cancer cells, especially in patients with poorly differentiated tumors that typically express low levels of CEA. Therefore one of ordinary skill in the art would have been motivated to prepare a kit comprising a) a container that contains an agent, such as sodium butyrate, that increases the expression of a tumor antigen, such as CEA, on a tumor cells and b) a second container containing a CAR-NK specific to CEA, because said kit could be used to increase the expression of CEA on colon cancer cells, especially in patients with poorly differentiated tumors that typically express low levels of CEA. Said anti-CEA CAR-NK could then be administered to patients having increased expression of CEA on colon cancer cells, thereby providing a therapeutic benefit.
	Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the references.

Claims 7, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (WO 2016/201300, international publication date: 12/15/2016), Rasi et al. (NZ 20030552907, publication date: 06/30/2008), and Tsao et al. (Cancer Research, 43: 1217/1222, 1983), as applied to claims 1, 5, 6, 8, 12, 13, 15, 19, and 20, and further in view of Hu et al. (World J Gastroenterol, 22(30): 6876-6889, 2016).
	The teachings of Chang et al., Rasi et al., and Tsao et al., are detailed above. Based upon these references, it would have been prima facie obvious at the effective filing date of the invention to develop I) a kit comprising a) a container that contains an agent that increases the expression of a tumor antigen, such as CEA, on a tumor cells and b) a second container containing a CAR-NK specific to said tumor antigen and II) a method of treating cancer, such as colon cancer, comprising administering to a patient in need thereof an agent that increases the expression of a tumor antigen, such as CEA, on a tumor cells and a CAR-NK specific to said tumor antigen. These references do not teach or suggest a kit and method for treating cancer, such as colon cancer, comprising administering to a patient in need thereof an agent that increases the expression of a tumor antigen, such as CEA, on a tumor cells and a CAR-NK specific to said tumor antigen, wherein said cancer is resistant to chemotherapy, radiation, or immunotherapy. This deficiency is remedied by Hu et al.
	At p. 6877, Hu et al. teach that “[c]olon cancer, a disease during which malignant tumors
form in the tissues of colon, is the third most frequently diagnosed cancer and one of the leading causes of cancer-related deaths worldwide [1-3]. Currently, surgery and chemotherapy are the two main treatment options for colon cancer, depending on the cancer stages and tumor location at diagnosis, as well as individual characteristics of the patients [4]. Generally, chemotherapy can be used at different stages during the treatment and is often given after surgery as an
adjuvant therapy for patients with advanced colon cancer. It is also used before surgery as neoadjuvant chemotherapy to shrink the tumor before removal. Due to the availability of various chemotherapy regimens, the overall survival of patients with advanced colon cancer has been improved over the past decades. However, even though the response rate to current systemic chemotherapies can reach up to 50%, drug resistance reportedly develops in nearly all patients
with colon cancer and limits the therapeutic efficacies of anticancer agents and finally leads to chemotherapy failure.”
	One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to combine the teachings of Chang et al., Rasi et al., and Tsao et al. with the teachings of Hu et al. to develop a kit and method for treating cancer, such as colon cancer, comprising administering to a patient in need thereof an agent that increases the expression of a tumor antigen, such as CEA, on a tumor cells and a CAR-NK specific to said tumor antigen, wherein said cancer is resistant to chemotherapy, radiation, or immunotherapy. One of ordinary skill in the art would have been motivated to do so, because based upon the teachings of Chang et al., Rasi et al., and Tsao et al., it would have been prima facie obvious at the effective filing date to develop I) a kit comprising a) a container that contains an agent that increases the expression of a tumor antigen, such as CEA, on a tumor cells and b) a second container containing a CAR-NK specific to said tumor antigen and II) a method of treating cancer, such as colon cancer, comprising administering to a patient in need thereof an agent that increases the expression of a tumor antigen, such as CEA, on a tumor cells and a CAR-NK specific to said tumor antigen. Furthermore based upon the teachings of Hu et al., one of ordinary skill in the art would have identified the need for improved methods of treating colon cancer patients with chemotherapy-resistant tumors, and there would have been a reasonable expectation that the method of Chang et al., Rasi et al., and Tsao et al. would provide a therapeutic benefit to colon cancer patients with chemotherapy-resistant tumors, especially in patients with poorly differentiated tumors that express low levels of CEA.
	Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the references.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON B MOSELEY II/Examiner, Art Unit 1642